Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Aaron Michael Petton, Appellant                      Appeal from the 294th District Court of
                                                     Van Zandt County, Texas (Tr. Ct. No.
No. 06-19-00230-CR        v.                         CR17-00130).       Memorandum Opinion
                                                     delivered by Justice Burgess, Chief Justice
The State of Texas, Appellee                         Morriss and Justice Stevens participating.


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s bill of costs and first
judgment for aggravated sexual assault by deleting the restitution order and to reflect that no
restitution is due. As modified, we affirm the first judgment for aggravated sexual assault.
Because it is not the subject of any point of error in Petton’s appeal, we also affirm the second
judgment for aggravated sexual assault.
       We note that the appellant, Aaron Michael Petton, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED JANUARY 13, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk